               Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 1 of 11



 1                                                          HON. ROBERT J. BRYAN
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 9

10   CAMERON LUNDQUIST, an individual,              No. 18-cv-05301-RBJ
     and LEEANA LARA, an individual, on
11
     behalf of themselves and all others            PLAINTIFFS’ OPPOSITION TO
12   similarly situated,                            DEFENDANTS’ MOTION TO
                                                    COMPEL PRODUCTION OF
13            Plaintiffs,                           RULE 26 EXPERT
                                                    DISCLOSURES
14
              v.
15                                                  NOTE ON MOTION CALENDAR:
     FIRST NATIONAL INSURANCE                       April 24, 2020
16   COMPANY OF AMERICA, a New
     Hampshire Corporation, and LM                  Trial Date: November 16, 2020
17
     GENERAL INSURANCE COMPANY, an
18   Illinois Corporation, CCC
     INFORMATION SERVICES
19   INCORPORATED, a Delaware
     Corporation,
20

21            Defendants.

22

23

24

25

26

27

28

     RESPONSE TO MOTION TO COMPEL
     Case No. 18-cv-05301-RBJ                                1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010743-13/1253598 V2                                             (206) 623-7292 • FAX (206) 623-0594
                Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 2 of 11



 1                                    I.    INTRODUCTION
 2             Defendants’ Motion to Compel should be denied for three reasons. First,
 3   Defendants admit—as they must—that Plaintiffs’ experts have already produced
 4   the tables containing the data considered or relied upon by Plaintiffs’ experts. These
 5   data tables identify and contain the condition adjustment information for the
 6   thousands of loss vehicles that belong to class members as well as tens of thousands
 7   of comparable vehicles used to value the loss vehicles and the condition adjustments
 8   applied to those vehicles. In other words, Plaintiffs’ experts considered classwide
 9   data showing the amounts of the illicit condition adjustments to comparable
10   vehicles and the amounts of the condition adjustments made to loss vehicles.
11   Defendants call these tables “incomplete”1 but never actually acknowledge or
12   explain to the Court what the disclosed data tables contain, namely, data that
13   shows on a classwide basis that CCC and Liberty Mutual conspire to undervalue
14   and underpay total loss claims. This is the data that Plaintiffs’ disclosed experts
15   considered and relied upon, and the disclosure of this data satisfies Rule 26.1.
16             Second, there is no merit to Defendants’ request for materials relating to the
17   supposed “manipulation” of data. There was no “manipulation” of data that was not
18   disclosed; Plaintiffs hired consultant Larry Hausman-Cohen to copy Defendants’
19   valuation data from Defendants’ own graphical valuation reports into a format that
20   can be stored electronically. To the extent that Larry Hausman-Cohen—a
21   consultant who has not been identified as a testifying expert—re-produced
22   Defendants’ data in a format that allowed it to be viewed in formats or
23   arrangements desired by Plaintiffs, that reproduction of data reflects Plaintiffs’
24   separate work product and need not be produced. Indeed, any such disclosure would
25   be pointless in view of the fact that the data originated with CCC and Liberty
26   Mutual and is already in their possession. Plaintiffs’ experts disclosed to
27

28       1   Mot. at 9 & n.28.
     OPPOSITION TO MOTION TO COMPEL              -1-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                 1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                          (206) 623-7292 • FAX (206) 623-0594
               Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 3 of 11



 1   Defendants all data considered and relied upon (including simple averages and
 2   ranges of the data within it, equally accessible to Defendants) in rendering their
 3   opinions. Mr. Hausman-Cohen did not perform any “manipulations”; he reproduced
 4   the Defendants’ own data in a different format and presented simple ranges and
 5   averages that Defendants can just as easily determine from their own data.
 6   Defendants are not entitled to Plaintiffs’ manual effort to put the same data into a
 7   different format, as it is work product used to facilitate the mere copying of the
 8   data. This situation is no different than if Defendants provided Plaintiffs a printed
 9   memorandum and Plaintiffs retyped it into a Word document to assist with future
10   briefing—or if Defendants provided facts that Plaintiffs organized into other work
11   product such as a timeline. Nor have Defendants—who again, are in possession of
12   the valuation reports and internal claims databases—made any showing that
13   Plaintiffs’ databases contain something other than Defendants’ own data. Rule 26.1
14   does not require the production of tools used only to copy Defendants’ own data into
15   a new format. Such tools represent Plaintiffs’ work product and do not make up any
16   part of what Plaintiffs’ experts considered in composing their reports.
17            Third, Plaintiffs have also met their burden to disclose a computation of
18   damages pursuant to Fed. R. Civ. P. 26(a)(1)(A)(iii). Plaintiffs have disclosed a
19   detailed account as to how classwide damages can be derived and the data tables
20   Plaintiffs’ experts relied on. The extraneous data Defendants seek was not used in
21   Plaintiffs’ computation of damages and is already in Defendants’ possession.
22                                    II.   BACKGROUND
23   A.       Defendants work in concert to undervalue insurance claims.
24            When an insured suffers a total loss, insurance companies must value and
25   pay the actual cash value of the vehicle—the fair market value of the loss vehicle
26   just before the loss. WAC 284-30-320, -380, -391. As this Court has held, condition
27   adjustments to comparable vehicles must be itemized, appropriate, and explained to
28
     OPPOSITION TO MOTION TO COMPEL             -2-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                         (206) 623-7292 • FAX (206) 623-0594
                      Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 4 of 11



 1   the insured. WAC 284-30-320(3), -391; Lundquist v. First Nat’l Ins. Co. of Am., No.
 2   18-5301 RJB, 2018 WL 3344791, at *4 (W.D. Wash. July 9, 2018). Defendants
 3   Liberty Mutual and CCC violate this rule through a uniform and systematic process
 4   that applies unitemized and arbitrary “condition adjustments” to all comparable
 5   vehicles located on dealer lots.2 The result is an undervaluation and underpayment
 6   of the insured’s total loss claim by the amount of the condition adjustment.
 7                 CCC derives and calculates the amounts of the condition adjustments applied
 8   to all of the comparable vehicles at issue.3 CCC creates valuation reports for Liberty
 9   Mutual and populates the valuation reports with the condition adjustments.4 CCC
10   maintains record copies of the valuation reports that it supplies Liberty Mutual and
11   has produced them in this case.5 And while CCC has failed to produce the raw
12   underlying data used in the reports in response to discovery requests, CCC presents
13   no proof (and has refused Plaintiffs’ requests to confirm in discovery conferrals) that
14   it does not maintain additional databases of the data CCC itself created.6 CCC
15   foisted the burden of copying the data out of the valuation reports onto Plaintiffs
16   rather than do the work themselves. For this reason, Plaintiffs engaged consultant
17   Larry Hausman-Cohen to copy the data from the valuation reports and place it into
18   a table format.7
19   B.            Unitemized condition adjustments are applied to comparable
                   vehicles on a systemic basis.
20
                   “To achieve comparability, deductions or additions for options, mileage or
21
     condition may be made if they are itemized and appropriate in dollar amount.”
22
     WAC 284-30-320(3). Similarly, the regulations require that Liberty Mutual “[b]ase
23

24          2   Dkt. # 90 ¶¶ 37-38.
          Id.; Dkt. # 145-22 (Ins. Def. Comb. Resp. to Pls.’ Second Set of Discovery) at p. 10 (ROG 19); Dkt. #
            3

25   147-1 (Deposition of Scott Khol) 139:25-140:9.
            4   Id.
26          5
                Declaration of John. M. DeStefano dated April 20, 2020 (DeStefano Decl. 4/20/2020) ¶ 3.
            6
27              Dkt. # 145-22 (Ins. Def. Comb. Resp. to Pls.’ Second Set of Discovery) at p. 6 (RFP 19); DeStefano Decl. 4/20/2020
     ¶ 4.
            7
28              Dkt. # 147-19 (Hausman-Cohen Decl.) ¶ 2.
     OPPOSITION TO MOTION TO COMPEL                                -3-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                                          1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                                   (206) 623-7292 • FAX (206) 623-0594
                 Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 5 of 11



 1   all offers on itemized and verifiable dollar amounts.” WAC 284-30-391(4). “Any
 2   additions or deductions from the actual cash value must be explained to the
 3   claimant and must be itemized showing specific dollar amounts.” WAC 284-30-
 4   391(5)(d). Both Defendants have admitted the condition adjustments are not
 5   itemized and verifiable.8 This Court has also held that based on a review of CCC’s
 6   valuation report, the condition adjustments are not itemized and verifiable.
 7   Lundquist, 2018 WL 3344791, at *5. The condition adjustments cannot possibly be
 8   “appropriate dollar amount” if they are not individually calculated. WAC 284-30-
 9   320(3).
10              Plaintiffs’ classwide proof that the condition adjustments reduce claim
11   payments is based upon the condition adjustments themselves.9 Plaintiffs rely on
12   the data that CCC creates and maintains for the valuation reports it provides to
13   Liberty Mutual.10 In other words, the condition adjustment flows from the report
14   that CCC creates to Liberty Mutual’s payment calculation, as shown by the detailed
15   evidence submitted with Plaintiffs’ sealed motion for class certification.11 Adjusters
16   rely on CCC for their specific valuation calculations and do not depart from
17   condition adjustments applied to comparable vehicles.12
18              Plaintiffs’ survey of 200 claim files provides a method of classwide proof that
19   the condition adjustment reduces claim payments almost all the time.13 For 98% of
20   the sample claims files, the payment on the claim was reduced by the exact amount
21   of the condition adjustment to comparable vehicles.14 While a handful of claims
22
     8
23    Dkt. # 147-1 (Kohl Dep.) 174:12-18; Lundquist, 2018 WL 3344791, at *5; Dkt. # 145-3 (LUND_000051) at p. 9;
     Dkt. # 147-7 (FNIC0003419) at p. 1.
24       9
             Dkt. # 146 (Pls.’ Class Cert. Mot. (under seal)) at p. 19.
         10   Id. at pp. 19-20.
25       11 Dkt. # 145-2 (Ramm Dep.) at 83:1-84:12; Dkt. # 147-1 (Kohl Dep.) 139:25-140:9. Dkt. # 146 (Pls.’ Class Cert.
     Mot.) at pp. 5-8.
26       12 Dkt. # 145-22 (Ins. Def. Comb. Resp. to Pls.’ Second Set of Combined Discovery) at p. 10 (ROG 19); Dkt. # 147-1

     (Kohl Dep.) 198:7-9; Dkt. # 147-21 (Schwickerath Decl.) at 16-18; Dkt. # 146 (Pls.’ Class Cert. Mot.) at pp. 5-8.
27       13   Dkt. # 146 (Pls.’ Class Cert. Mot.) at p. 9; Dkt # 147 (DeStefano Class Cert, Decl.) ¶ 28; Dkt. # 147-26.
28       14   Dkt. # 147. (DeStefano Class Cert. Decl.) ¶ 28.
     OPPOSITION TO MOTION TO COMPEL                            -4-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                                     1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                              (206) 623-7292 • FAX (206) 623-0594
                     Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 6 of 11



 1   went to appraisal, there was never a departure from the number based on any
 2   correction or removal of the condition adjustment itself.15
 3               By using the condition adjustment data that Plaintiffs have copied from the
 4   CCC reports and disclosed in accordance with Rule 26.1, Plaintiffs can present
 5   common proof that the adjustment violated Washington law and industry practices,
 6   resulting in damages to each class member.16 The Class includes only those
 7   insureds whose total loss claims involved the use of CCC reports containing illicit
 8   condition adjustments described above.17 From tables containing the relevant
 9   condition adjustments from the CCC reports, Plaintiffs’ experts can show that the
10   adjustments reduced claims payments for the class at large and calculate
11   damages.18
12   C.          Plaintiffs produce expert reports in compliance with the Rules.
13               Rule 26(a)(2)(B) requires disclosure of “the facts or data considered by the
14   witness in forming” their expert opinions. With regard to Plaintiffs’ experts David
15   Schwickerath, William Berglund, and Lance Kaufman, Plaintiffs have disclosed:
16                        The bates number for each document containing data relied
                           upon by the expert in creating his report;19
17
                          Data tables containing the underlying data considered by the
18
                           expert, such as the table containing the condition adjustments to
19                         comparable vehicles for the class;20

20                        A declaration of Larry Hausman-Cohen considered by each
                           expert, which summarizes the data contained in the data tables
21
                           disclosed; and
22

23

24
          15   Id.
25
          16   Dkt. # 146 (Pls.’ Class Cert. Mot.) at p. 21.
26        17   Dkt. # 90 (SAC) ¶ 56.
          18   Id.
27        19   Dkt. # 147-19 (Hausman-Cohen Decl.) ¶ 6.
28        20   Id. ¶¶ 7-11.
     OPPOSITION TO MOTION TO COMPEL                            -5-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                      1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                               (206) 623-7292 • FAX (206) 623-0594
                    Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 7 of 11



 1                         The application used to convert documents from .pdf format to
                            rich text format and a description of the process used to copy the
 2                          data into a database.21
 3
                                                III.      ARGUMENT
 4
     A.          Plaintiffs have satisfied their expert disclosure requirements.
 5
                 Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure requires disclosure of
 6
     “the facts or data considered by the witness in forming” their expert opinions.
 7
     Plaintiffs have satisfied this burden by disclosing the data tables considered by
 8
     Plaintiffs’ experts—namely, the tables containing the condition adjustments
 9
     associated with all 12,000-plus loss vehicles associated with the class. This
10
     disclosure is “sufficiently complete, detailed and in compliance with the Rules so
11
     that surprise is eliminated, unnecessary depositions ... avoided, and costs are
12
     reduced” as required by Rule 26.1. Elgas v. Colorado Belle Corp., 179 F.R.D. 296,
13
     299 (D. Nev. 1993). Defendants claim that they are entitled to all data copied from
14
     the valuation reports—including information Plaintiffs’ experts did not consider in
15
     rendering their opinions—but this is not what the Rules require.22
16
                 The information relied upon is already in Defendants’ possession.23 The
17
     database was derived entirely from documents produced by CCC, which are
18
     identified by bates number in Mr. Hausman-Cohen’s declaration.24 Plaintiffs used
19
     an automated process to render the data provided by CCC into another format.25
20
     Nothing in Rule 26.1 entitles Defendants to data other than what the experts
21
     considered—particularly where CCC itself created the data at issue and both
22
     Defendants possess it already in their databases and valuation reports.26
23

24        21   Id
          22   Mot. at 2.
25        23   DeStefano Decl. 4/20/2020 ¶ 5.

26
          24   Dkt. # 147-19 (Hausman-Cohen Decl.) ¶ 6.
          25   Id. ¶¶ 6-7.
27         Plaintiffs have repeatedly informed Defendants that they are in possession of the data and
          26

     documents from which Hausman-Cohen’s Declaration was derived, but Defendants persist in seeking
28   Plaintiffs’ complete database. DeStefano Decl.4/20/2020 ¶ 5, Ex. A (3/18/2020 DeStefano email).
     OPPOSITION TO MOTION TO COMPEL                        -6-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                        1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                 (206) 623-7292 • FAX (206) 623-0594
                 Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 8 of 11



 1              The cases Defendants rely on are inapposite. For example, Hughes Aircraft
 2   Co. v Century Indem. Co. involved computer simulations that were used to
 3   determine whether large volumes of a chemical would penetrate the soil and
 4   whether such penetration would enter the groundwater in a matter of months or a
 5   matter of years. 1998 WL 166534, at *7 (9th Cir. 1998). The expert in Hughes ran
 6   149 “draft” experiments and deleted each of them, only producing his final computer
 7   model on behalf of the appellant. Id. at *8. The Ninth Circuit found the expert’s
 8   destruction of evidence willful, intentional, and done in bad faith. Id. The facts of
 9   Hughes are not at all akin to that of the present case. Here, Defendants have access
10   to each of the data points relied upon by Plaintiffs’ expert and the reports from
11   which those points were derived.27
12              Likewise, the data points in Derrickson v. Circuit City Stores Inc. were
13   “subjected to various selection, aggregations and weighing processes.” 1999 WL
14   1456538, at *7 (D. Md. 1999). The simple rendering of data from one format to
15   another does not pose the prejudice of “information exclusively within the [expert’s]
16   cognizance” present in Derrickson. Id. at *8. Here, there was no manipulation of the
17   data being disclosed and Defendants can verify the accuracy of the data by
18   reviewing the valuation reports and associated report data in their possession.
19   B.         Defendants have not shown any basis for disclosure of materials
                relating to the copying of CCC’s data into a new format.
20
                A motion to compel discovery under Rule 26(a)(2)(B) must include a threshold
21
     showing that the requested information falls within the scope of discovery under
22
     Rule 26. Sanhueza v. Lincoln Technical Institute, Inc., 2014 WL 6485797, at *2 (D.
23
     Nev. Nov. 18, 2014) (citing Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir.
24
     1992)). As demonstrated above, Defendants are already in possession of all the facts
25
     and data relied on by Plaintiffs’ experts in the creation of their reports.
26

27

28        27   See generally Dkt. # 147-19 (Hausman-Cohen Decl.).
     OPPOSITION TO MOTION TO COMPEL                      -7-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                    1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                             (206) 623-7292 • FAX (206) 623-0594
                Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 9 of 11



 1   Nonetheless, Defendants now seek disclosure of the computer code used by Mr.
 2   Hausman-Cohen to copy data out of the CCC reports into an electronic format that
 3   allowed it to be viewed in formats or arrangements desired by Plaintiffs.28 This
 4   information does not fall within the scope of Rule 26(a)(2)(B) because it is not facts
 5   or data considered or relied upon by experts, and Defendants are not entitled to its
 6   disclosure.
 7             Mr. Hausman-Cohen was not retained or identified as an expert in this case.
 8   Rather, he is a consultant Plaintiffs hired to assist them with reproducing data
 9   from over 12,000 CCC valuation reports. Mr. Hausman-Cohen’s task was not to
10   “manipulate” the data (as Defendants would have it) but merely to transfer it from
11   the valuation report format into a format desired by Plaintiffs. Mr. Hausman-Cohen
12   explained his copying methodology in a declaration that was disclosed with the
13   expert reports.29
14             Defendants’ argument that they are unable to analyze Plaintiffs’ expert
15   conclusions without disclosure of data not considered by the experts is not
16   supported by the facts or law. Defendants can easily perform the same .pdf to text
17   conversions to “test” the steps that led to the creation of the database. Instead,
18   Defendants seek to profit from Plaintiffs’ labors by demanding the production of
19   Plaintiffs’ work product. There is no basis in Rule 26.1 to require disclosure of data
20   going beyond what the experts actually considered or relied upon, which was
21   already disclosed.
22             Defendants have not shown that the organized rendering of their data into
23   another format falls within the scope of Rule 26(a)(2)(B). Defendants have not
24   shown any need for disclosure of Mr. Hausman-Cohen’s work product regarding the
25   reproduction of the data, particularly where the data itself was created by
26
        28 Mot. at fn 28. Defendants seek fields of extraneous data contained in CCC’s own valuation reports.

27   These tables were necessarily created in the conversion of the valuation reports into a single database, but
     were not considered or relied upon by Hausman-Cohen.
28       29   Dkt. # 147-19 (Hausman-Cohen Decl.) ¶¶ 6-19.
     OPPOSITION TO MOTION TO COMPEL                     -8-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                             1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                      (206) 623-7292 • FAX (206) 623-0594
                 Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 10 of 11



 1   Defendants and is in the possession of Defendants. Nor have Defendants made any
 2   showing that the disclosed databases fail to accurately reflect the data contained in
 3   the CCC valuation reports. In any event, they would not need Mr. Hausman-
 4   Cohen’s work product to do so as they could simply compare the data tables to the
 5   valuation data already in their possession. Plaintiffs’ experts did not consider Mr.
 6   Hausman-Cohen’s data reproduction source code in rendering their opinions, so no
 7   further disclosure is required.
 8   C.         Plaintiffs have met their burden of disclosure prescribed by Rule
                26(a)(1)(A)(iii).
 9
                Pursuant to Fed. R. Civ. P. Rule 26(a)(1)(A)(iii), Plaintiffs are required a
10
     computation of each category of damages and the evidentiary material on which
11
     each computation is based. Plaintiffs have met this burden by disclosing the
12
     reproduced data Plaintiffs’ experts relied on in presenting a classwide method of
13
     proving damages in support of the motion for class certification.30 Plaintiffs have
14
     also provided, by way of the expert report of Lance Kaufman, the methodology by
15
     which Plaintiffs’ experts propose classwide damages are calculated.31 The additional
16
     information and data Defendants seek is Plaintiffs’ protected work product. Fed. R.
17
     Civ. P. 26(b)(3). Plaintiffs are not obligated to disclose protected work product under
18
     Rule 26(a)(1)(A), there is no basis to compel Mr. Hausman-Cohen’s separate data or
19
     reproduction source code pursuant to this Rule.
20
                                               IV.     CONCLUSION
21
                For all of the foregoing reasons, the Court should deny Defendants’ Motion to
22
     Compel Production of Rule 26 Expert Disclosures.
23

24

25

26

27        30   DeStefano Decl. 4/20/2020 ¶ 5, Ex. A.
28        31   Dkt. # 147-20 (Kaufman Decl.) at pp. 15-16.
     OPPOSITION TO MOTION TO COMPEL                          -9-
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                                    1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                             (206) 623-7292 • FAX (206) 623-0594
              Case 3:18-cv-05301-RJB Document 155 Filed 04/20/20 Page 11 of 11



 1
     Dated: April 20, 2020                 HAGENS BERMAN SOBOL SHAPIRO LLP
 2

 3                                         By    s/ Steve W. Berman
                                                 Steve W. Berman
 4                                         Steve W. Berman (WSBA #12536)
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
 5                                         1301 Second Avenue, Suite 2000
 6                                         Seattle, WA 98101
                                           Telephone: (206) 623-7292
 7                                         Facsimile: (206) 623-0594
                                           steve@hbsslaw.com
 8

 9                                         Robert B. Carey (pro hac vice)
                                           John M. DeStefano (pro hac vice)
10                                         HAGENS BERMAN SOBOL SHAPIRO LLP
                                           11 West Jefferson Street, Suite 1000
11                                         Phoenix, AZ 85003
12                                         Telephone: (602) 224-2628
                                           rob@hbsslaw.com
13                                         johnd@hbsslaw.com
14                                         Marc A. Goldich (pro hac vice)
15                                         AXLER GOLDICH LLC
                                           1520 Locust Street, Suite 301
16                                         Philadelphia, PA 19102
                                           Telephone: (267) 534-7400
17
                                           mgoldich@axgolaw.com
18
                                           David Woloshin (pro hac vice)
19                                         Dina S. Ronsayro (pro hac vice)
                                           ASTOR WEISS KAPLAN & MANDEL LLP
20
                                           200 South Broad Street, Suite 600
21                                         Philadelphia, PA 19102
                                           Telephone: (215) 790-0100
22                                         dwoloshin@astorweiss.com
                                           dronsayro@astorweiss.com
23

24

25

26

27

28
     OPPOSITION TO MOTION TO COMPEL         - 10 -
     Case No. 18-cv-05301
     010743-13/1253598 V2
                                                            1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                     (206) 623-7292 • FAX (206) 623-0594
